Citation Nr: 0010939	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  96-23 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claim for 
service connection for a psychiatric disability.  The veteran 
filed a timely notice of disagreement, initiating this 
appeal.  

The veteran's claim was previously presented to the Board in 
February 1998 and February 1999, and each time was remanded 
for additional development.  It has now been returned to the 
Board.  


FINDINGS OF FACT

1.  In November 1988, the veteran's application to reopen his 
previously denied claim for service connection for a 
psychiatric disability was denied by the RO; in the absence 
of a timely appeal, this RO rating decision is final.  

2.  The veteran has submitted new and material evidence in 
the form of an April 1996 private psychiatric examination 
report, with which to reopen his claim.  

3.  The veteran has submitted a plausible claim for service 
connection for a psychiatric disability.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to warrant 
reopening the veteran's claim for service connection for 
psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp 1999); 38 C.F.R. § 3.156 (1999).  

2.  The veteran has submitted a well grounded claim for 
service connection for a psychiatric disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran initially filed a claim for service connection 
for a psychiatric disability in June 1975.  The RO considered 
the evidence of record and denied the veteran's claim.  He 
filed a timely notice of disagreement and initiated an appeal 
to the Board.  The Board reviewed the claim in February 1976 
and found that the veteran had a personality disorder, and 
not a psychiatric disability, during his period of service.  
His claim was therefore denied.  

In November 1988, the veteran's claim for service connection 
for a psychiatric disability was again considered by the RO, 
and denied.  The RO found that no new and material evidence 
had been submitted by the veteran with which to reopen his 
claim.  A timely appeal was not initiated by the veteran.  

The veteran was hospitalized at a VA medical center from 
October to November 1989 for treatment of his psychiatric 
complaints.  His symptoms included a depressed mood, poor 
sleep habits, and low motivation and energy levels.  
Medication and counseling were provided him.  His diagnoses 
were dysthymia with superimposed depressive episode, and 
dependent, histrionic, and schizoid personality traits.  
Outpatient follow-up was recommended.  

The veteran filed another application in March 1996 to reopen 
his service connection claim for a psychiatric disability.  
In support of his claim, he submitted personal statement from 
his family and friends.  These statements confirmed that the 
veteran is unable to tolerate social situations, has few 
friends, and needs assistance with basic tasks of daily life.  
According to the veteran's brother and sister-in-law, he has 
been this way since his separation from service.  

A February 1996 written statement was also received from 
R.P., M.D., a private physician who has been treating the 
veteran since September 1994 for a psychiatric disability.  
According to the doctor, the veteran is "totally and 
permanently disabled."  

The veteran has also been receiving VA outpatient psychiatric 
treatment on an intermittent basis since the mid-1980's.  
Both medication and psychological therapy have been afforded 
him.  His diagnoses include dysthymia, depression, and a 
mixed personality disorder with histrionic and narcissistic 
traits.  

The RO considered the additional evidence of record in April 
1996 and found no new and material evidence had been 
submitted with which to reopen the previously denied claim 
for service connection for a psychiatric disability.  The 
veteran filed a timely notice of disagreement, initiating 
this appeal.  He also stated he was hospitalized at the 
Atlanta VA medical center in the 1960's for his psychiatric 
disability, and those records should be obtained for 
consideration.  

Also in April 1996, the veteran was afforded a private 
psychiatric examination.  He reported a history of severe 
depressive symptoms since 1964, including poor memory and 
concentration, social isolation, and a flattened affect.  He 
was diagnosed with major depression, severe and recurrent in 
nature.  The examiner concluded that the veteran 
"demonstrates a life-long history of depression" which had 
only partially responded to treatment.  

In June 1996, the veteran's treating VA psychiatrist filed a 
written statement in support of the veteran's claim.  The 
doctor stated that the veteran had "a long history of 
depressive symptomatology," and now has current diagnoses 
including dysthymia, with superimposed major depression, 
medication dependence, and a mixed personality disorder.  

In July 1996, the RO received a copy of two May 1964 military 
memorandums regarding the veteran.  The first memorandum 
requested a medical examination for the veteran as part of 
his pending service discharge for "character and behavior 
disorders."  The second memorandum was to inform the veteran 
that he was to be discharged for "Character and Behavior 
Disorders (emotionally unstable personality, moderate)."  
Neither memorandum contained a diagnosis of a psychiatric 
disability.  

The veteran was afforded a personal hearing before RO 
personnel in January 1997.  He testified that he did not have 
any psychiatric problems prior to his entrance into service 
in 1960.  Thereafter, in 1964, during his second tour of 
duty, he began to experience emotional problems, and was 
examined by military medical personnel.  He was eventually 
discharged due to his emotional problems.  He continued to 
experience psychiatric symptoms after service, which led to 
the dissolution of his marriage and his inability to retain 
employment.  Therefore, he contends his current psychiatric 
disability is service connected.  The RO hearing officer 
considered the veteran's testimony and continued the prior 
denial of the application to reopen.  The claim was then 
forwarded to the Board.  

A personal hearing at the RO before a traveling member of the 
Board was afforded the veteran in October 1998.  He 
essentially reiterated his contention that his current 
psychiatric disability began during service, and has 
continued to impair him since that time.  At present, he is 
socially isolated, unable to work, and hopeless about his 
future.  

The veteran's claim was presented to the Board in February 
1998 and again in February 1999; each time it was remanded 
for additional development.  It has now been returned to the 
Board.  

Analysis
I. New and material evidence

The veteran seeks to reopen a service connection claim for a 
psychiatric disability.  He has previously applied to reopen 
this claim, and his application was denied by the RO in 
November 1988.  He did not initiate an appeal on this matter; 
therefore, this RO decision is final.  The claim may only be 
reopened if new and material evidence is added to the record.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In support of his claim, the veteran has submitted several 
new documents, including numerous VA and private medical 
treatment records from the 1980's onward.  For the purposes 
of considering whether this evidence is new and material, the 
credibility of the medical evidence is presumed, absent a 
finding that it is inherently false or incredible.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994).  

Among the records submitted by the veteran is an April 1996 
private psychiatric examination report.  After examining the 
veteran, the private physician diagnosed him with major 
depression, severe and recurrent.  The examiner also 
concluded that the veteran "demonstrates a life-long history 
of depression" which had only partially responded to 
treatment.  Because this 1996 examination report was received 
subsequent to the prior final 1988 denial, and is not 
cumulative or redundant of any other evidence of record, it 
is clearly new, as defined by 38 C.F.R. § 3.156 (1999).  
Likewise, this report is material, because it contains 
competent medical evidence that the veteran's current 
psychiatric disability may have existed during service.  In 
this way, this evidence addresses deficiencies which served 
as the basis for the prior denial; thus, it is material.  
38 C.F.R. § 3.156 (1999).  

In conclusion, new and material evidence has been submitted 
to reopen the claim for service connection for a psychiatric 
disability, and the 1988 RO decision is reopened.  It follows 
that the claim should be considered anew.  

II.  Well Groundedness - Acquired psychiatric disability

As the U. S. Court of Appeals for Veterans Claims (Court) has 
noted, once the VA makes a finding that new and material 
evidence has been submitted, it must then determine if the 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999).  "[A]bsent 
a well-grounded claim, the adjudication process must come to 
a screeching halt despite reopening," according to the 
Court.  Id. at 206 (citing Epps v. Gober, 126 F.3d 1464, 1468 
(Fed.Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998)).  

In response to the Court's directive, consideration must be 
given to whether the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has defined a 
well-grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

As is noted above, the veteran has submitted an April 1996 
private psychiatric examination report in which he is 
afforded a current medical diagnosis of major depression.  
Additionally, the examiner concluded the veteran 
"demonstrates a life-long history of depression," obviously 
suggesting this current disability may result from a disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Unless this medical evidence is inherently 
implausible or incredible, it will, for the purposes of 
determining well groundedness, be accepted as true, and will 
not be subject to weighing.  McCartt v. West, 12 Vet. 
App. 164, 167-68 (1999).  Thus, the veteran has submitted 
sufficient evidence of a well grounded claim for service 
connection for a psychiatric disability, and additional 
adjudication may be afforded him.  Winters, supra; Caluza, 
supra.  


ORDER

The veteran having submitted new and material evidence, the 
petition to reopen his claim for service connection for a 
psychiatric disability is granted.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran having submitted a well grounded claim, his claim 
for service connection for a psychiatric disability should be 
considered on the merits.  However, the Board may not address 
in its decision a question that had not been addressed by the 
RO without consideration as to whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument and to address that question at a 
hearing.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Thus, this claim must be remanded to allow the RO to consider 
the issue of service connection for a psychiatric disability 
on the basis of all evidence of record, both old and new.  
Id. 

The veteran having submitted a well grounded claim, the VA 
has a statutory duty to assist him in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
This duty includes providing a thorough and contemporaneous 
medical examination that discusses the etiology of his 
claimed condition(s).  Pond v. West, 12 Vet. App. 341 (1999).  
A current medical examination is especially important where 
the medical questions at issue are beyond the expertise of 
the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Specifically, a question exists regarding the 
approximate date of onset of the veteran's current 
psychiatric disability.  As this involves a medical issue 
beyond the Board's expertise, a current examination is 
required.  

In light of the above, this claim is remanded for the 
following additional development: 

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must also ensure that all 
pertinent records of treatment are 
associated with the claims folder.  

3.  The veteran should be afforded a VA 
psychiatric examination to evaluate his 
current psychiatric disability.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder, including the service 
medical records, should be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
tests should be accomplished.  The 
examiner should evaluate the veteran.  
The report of the examination should 
include a list of all applicable 
psychiatric diagnoses.  For each 
diagnosis reported, the examiner should 
give, to the best of his or her expert 
medical judgment, the approximate date of 
onset of the earliest manifestations of 
the psychiatric disorder.  If any current 
psychiatric disability pre-existed the 
veteran's entrance into military service, 
the examiner should state if such a 
disability became more disabling during 
service, and whether such an increase in 
severity was beyond the natural progress 
of the disease.  The medical basis for 
all opinions expressed should be 
indicated.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim in light of all the 
evidence, both old and new.  If the 
actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 
- 11 -


- 1 -


